



Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 30, 2019 (this
“Amendment”), is entered into among Coeur Mining, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below and as amended by
this Amendment).
RECITALS
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of September 29, 2017 (as
previously amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).
B.    The parties hereto have agreed to amend the Credit Agreement as provided
herein.
C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
1.    Amendments.
(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Consolidated Cash-On-Hand” means, as of any day, the sum of the amount of all
cash and Cash Equivalents of the Loan Parties, on a consolidated basis.
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, all Consolidated Funded Indebtedness that is secured by Liens
(other than Liens that are subordinated to the Liens of the Administrative Agent
under the Collateral Documents pursuant to a subordination agreement acceptable
to the Administrative Agent).
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the most recently completed four fiscal
quarters.
“Second Amendment Effective Date” means April 30, 2019.





--------------------------------------------------------------------------------





(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):


Pricing Tier
Consolidated Net Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurodollar Rate Loans
Base Rate Loans
 
1
< 1.00:1.00
0.35%
2.00%
2.00%
1.00%
 
2
< 2.00:1.00 but ≥ 1.00:1.00
0.40%
2.25%
2.25%
1.25%
 
3
< 3.00:1.00 but ≥ 2.00:1.00
0.45%
2.50%
2.50%
1.50%
 
4
< 3.50:1.00 but
≥ 3.00:1.00
0.50%
2.75%
2.75%
1.75%
 
5
≥ 3.50:1.00
0.50%
3.50%
3.50%
2.50%
 



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.02(b), whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Second Amendment Effective Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 6.02(b) for the fiscal quarter ending June 30, 2019 shall be
determined based upon Pricing Tier 5. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).


(c)    A new Section 1.02(d) is hereby added to the Credit Agreement to read as
follows:


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
(d)    Section 6.02(a) of the Credit Agreement is hereby amended to read as
follows:






--------------------------------------------------------------------------------





(a)    within thirty (30) days after the end of each calendar month ending on or
prior to December 31, 2019, a monthly management report on the business of the
Borrower and its Subsidiaries in substantially the form as previously provided
to the Lenders prior to the Second Amendment Effective Date;


(e)    Section 7.01(w) of the Credit Agreement is hereby amended to read as
follows:


(w)    Liens incurred with respect to obligations in an aggregate principal
amount at any time outstanding, when taken together with all other obligations
secured pursuant to this clause (w), not to exceed, as of any date of
incurrence, the greater or (i) $25,000,000 and (ii) 2.5% of Consolidated Net
Tangible Assets as of such date of incurrence; provided that to the extent such
Liens attach to any Collateral (other than (x) Liens on cash and Cash
Equivalents, together with any related deposit or securities account, (y)
nonconsensual Liens arising as a matter of law, and (z) for the avoidance of
doubt, Liens on assets that would constitute Collateral but for the fact that
such assets constitute Excluded Property as a result of or in connection with
the relevant Liens permitted under this clause), such Liens shall be
subordinated to the Liens of the Administrative Agent under the Collateral
Documents pursuant to a Lien subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent;


(f)    The following sentence is hereby added to the end of Section 7.02 of the
Credit Agreement to read as follows:


Notwithstanding the foregoing, during the period from the Second Amendment
Effective Date through and including December 31, 2019, the aggregate amount of
all cash Investments (excluding Investments in Loan Parties and Investments made
by Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties) made by the Borrower and its Restricted
Subsidiaries pursuant to clauses (c), (j), (p), (q), (r) and (v) of this Section
7.02 shall not exceed $35,000,000 (or such larger amount, not greater than
$50,000,000, as the Administrative Agent may consent to in its sole discretion).


(g)    The following sentence is hereby added to the end of Section 7.06 of the
Credit Agreement to read as follows:


Notwithstanding the foregoing, during the period from the Second Amendment
Effective Date through and including December 31, 2019, no Restricted Payments
may be made pursuant to (i) Section 7.06(f) unless after giving effect to such
Restricted Payment on a Pro Forma Basis, the Consolidated Net Leverage Ratio
does not exceed 3.00 to 1.00 or (ii) Section 7.06(g).


(h)    Section 7.11(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower specified below to be
greater than the ratio set forth in the table below corresponding to such fiscal
quarter.




--------------------------------------------------------------------------------







Fiscal Quarter End
Maximum Consolidated
Net Leverage Ratio
March 31, 2019
N/A
June 30, 2019
5.75:1.00
September 30, 2019
4.50:1.00
December 31, 2019 and each fiscal quarter ending thereafter
3.50:1.00



(i)    A new Section 7.11(c) is hereby added to the Credit Agreement to read as
follows:


(c)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the
Borrower specified below to be greater than the ratio set forth in the table
below corresponding to such fiscal quarter.


Fiscal Quarter End
Maximum Consolidated
Net Leverage Ratio
June 30, 2019
2.70:1.00
September 30, 2019
2.25:1.00
December 31, 2019 and each fiscal quarter ending thereafter
2.00:1.00



(j)    Subclause (ii) in Section 7.12(b) of the Credit Agreement is hereby
amended to read as follows:


(ii) make such prepayments, redemptions or acquisitions for value with the
Available Amount (provided that such prepayments, redemptions or acquisitions
for value may not be made during the period from the Second Amendment Effective
Date through and including December 31, 2019 pursuant to this subclause (ii)
unless, after giving effect to any such prepayment, redemption or acquisition
for value on a Pro Forma Basis, the Consolidated Net Leverage Ratio does not
exceed 3.00 to 1.00),


(k)    A new Section 7.17 is hereby added to the Credit Agreement to read as
follows:


7.17    Maximum Cash-on-Hand.


If at any time prior to January 1, 2020 Consolidated Cash-on-Hand exceeds
$25,000,000 for any five consecutive Business Day period, the Borrower shall
prepay Loans in an amount equal to the amount by which (x) Consolidated
Cash-on-Hand exceeds (y) $25,000,000 (or, if less, in an amount equal to the
aggregate principal amount of Loans then outstanding) as of the close of
business on such fifth Business Day. These payments shall be applied to the
outstanding Revolving Loans and Swing Line Loans in a manner consistent with
Section 2.05(a).


(l)    Section 9.03(d) of the Credit Agreement is hereby amended to read as
follows:






--------------------------------------------------------------------------------





(d)    do not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes;


2.    Consultant. Without limiting any inspection rights under Section 6.10 of
the Credit Agreement, the Loan Parties hereby agree (i) that, at any time during
the period commencing on the Second Amendment Effective Date and ending on
December 31, 2019, the Administrative Agent shall be permitted to retain a
consultant (a “Consultant”) to have access to the business operations, financial
and operating records, and management of the operations at Coeur Silvertip
Holdings Ltd. (“Silvertip”) to enable such Consultant to evaluate such
operations for the benefit of the Administrative Agent and the Lenders, (ii) to
cooperate and cause Silvertip to cooperate with any reasonable requests of such
Consultant (subject to at least 2 weeks advance notice of any visit to the
Silvertip mining property), and (iii) to reimburse the Administrative Agent on
demand for the reasonable and documented fees and expenses of such Consultant in
an amount of up to $75,000 in the aggregate.
3.    Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Amendment, each of the undersigned Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the undersigned Loan Parties may have or claim to have
against any entity or other Person within the Lender Group.
4.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 4 shall
have been satisfied in form and substance reasonably satisfactory to the
Administrative Agent.
(a)    Execution and Delivery of Amendment. The Administrative Agent shall have
received copies of this Amendment duly executed by the Loan Parties, the
Required Lenders and the Administrative Agent.
(b)    KYC. (i) Upon the reasonable request of any Lender made at least five
days prior to the date hereof, such Lender shall have received all documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the date hereof; and (ii) upon the
request of any Lender made at least five days prior to the date hereof, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Lender shall have received a Beneficial Ownership Certification
in relation to the Borrower.
(c)    Lender Fees. The Borrower shall have paid to the Administrative Agent for
the account of each Lender the agreed amendment fees.




--------------------------------------------------------------------------------





(d)    Fees and Expenses. The Borrower shall have paid all fees and expenses
owed by the Borrower to the Administrative Agent and the Arranger including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent or the Arranger (directly to such counsel if requested by
the Administrative Agent or the Arranger) to the extent payable pursuant to the
Loan Documents and invoiced prior to the date hereof, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the date hereof (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent or the Arranger).
5.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents. This
Amendment is a Loan Document.
6.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable Debtor Relief Laws and the availability of equitable remedies.
(c)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment, other than
(i) those that have already been obtained and are in full force and effect and
(ii) those for which the failure to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    The execution, delivery and performance by such Loan Party of this
Amendment do not (i) contravene the terms of its Organization Documents or
(ii) violate any Law, except in each case as could not reasonably be expected to
have a Material Adverse Effect.
7.    Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection therewith, are true and correct in all material
respects (provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties to the extent they are already
modified or qualified by materiality in the text thereof) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties to the
extent they are already modified or qualified by materiality in the text
thereof) as of such earlier date and (b) no event has occurred and is continuing
which constitutes a Default or an Event of Default. The undersigned Loan Parties
further acknowledge and agree that, as of the date hereof, the Outstanding
Amount of the Revolving Loans and L/C Obligations constitute valid and
subsisting obligations of such Loan Parties to the Lenders that are not subject
to any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.




--------------------------------------------------------------------------------





8.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
9.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]
















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
 
COEUR MINING, INC.,
a Delaware corporation
 
 
 
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President & Chief Executive Officer
 
 
 
GUARANTORS:
 
COEUR EXPLORATIONS, INC.


 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR ROCHESTER, INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR CAPITAL, INC
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR ALASKA, INC
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR SOUTH AMERICA CORP.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF RESOURCES (U.S.A.), INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF RESOURCES MANAGEMENT INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President





--------------------------------------------------------------------------------





 
 
WHARF REWARD MINES INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF GOLD MINES INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP
 
 
By: WHARF GOLD MINES INC., THE GENERAL PARTNER
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 

























--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
/s/ Paley Chen
 
Name:
Paley Chen
 
Title:
Vice President



































--------------------------------------------------------------------------------





LENDERS:
 
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
 
By:
/s/ Jonathan M. Phillips
 
Name:
Jonathan M. Phillips
 
Title:
Senior Vice President
 
 
 
 
 
ROYAL BANK OF CANADA,
as a Lender
 
By:
/s/ Stam Fountoulakis
 
Name:
Stam Fountoulakis
 
Title:
Authorized Signatory
 
 
 
 
 
BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
 
By:
/s/ Brian L. Banke
 
Name:
Brian L. Banke
 
Title:
Managing Director
 
 
 
 
 
THE BANK OF NOVA SCOTIA,
as a Lender
 
By:
/s/ Ian Stephenson
 
Name:
Ian Stephenson
 
Title:
Associate Director
 
 
 
 
By:
/s/ Monik Vora
 
Name:
Monik Vora
 
Title:
Associate Director







